Citation Nr: 9910956	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-51 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from July 1950 to July 1953.  
He died in August 1995.  The appellant is the surviving 
spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Manila, Philippines, Regional Office 
(RO).  A rating decision in June 1996 denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death and the associated claim of eligibility 
for dependent's educational assistance.  In a May 1996 rating 
the RO awarded the appellant accrued benefits and the 
veteran's conversion hysteria was increased from a 70 percent 
rating to a 100 percent disability evaluation, effective from 
April 20, 1993. 


FINDINGS OF FACT

1.  The veteran died at 63 years of age on August [redacted], 
1995; the certificate of death lists the immediate cause of 
death as cardiopulmonary arrest; antecedent cause, generalized 
spasms; underlying cause, conversion hysteria; a significant 
condition contributing to death was listed as cancer of the 
throat.  

2.  At the time of the veteran's death, service connection 
was in effect for  conversion hysteria rated as fifty percent 
disabling, and a shell fragment wound of the left leg with 
injury to Muscle Groups XI and XII, rated as 30 percent 
disabling.  The combined service-connected disability rating 
was 70 percent; and in May 1996 the 50 percent disability 
evaluation for conversion hysteria was increased to 100 
percent effective April 20, 1993.  

3.  The conversion hysteria at least aided or lent assistance 
to the production of the veteran's death.  


CONCLUSION OF LAW

A service-connected disability contributed substantially or 
materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appellant's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
also satisfied that all relevant facts have been properly 
developed.  38 U.S.C.A. § 5107(a).  

On August [redacted], 1995, the veteran died at the age of 63 
years.  An initial certificate of death lists the immediate 
cause of death as cardiopulmonary arrest; an antecedent cause 
is listed as generalized spasm; and an underlying cause was 
conversion hysteria.  There is no indication that an autopsy 
was performed.  VA medical records from the 1990's also show 
that the veteran was status post radical neck dissection due 
to squamous cell carcinoma of the throat.  

At the time of the veteran's death he was in receipt of a 
50 percent disability evaluation for service-connected 
conversion hysteria and a 30 percent disability evaluation 
for a service-connected shell fragment wound of the left leg 
involving injury to Muscle Groups XI and XII.  His combined 
disability evaluation was 70 percent.  In a May 31, 1996, 
rating decision, the 50 percent disability evaluation for 
conversion hysteria was increased to a 100 percent rating 
effective April 20, 1993.

A review of the veteran's service medical records shows that 
he received treatment for conversion hysteria and a shell 
fragment wound of the left leg.  No other pertinent 
disabilities were shown.  Post service clinical records 
reveal that the veteran continued to receive treatment for 
psychiatric problems.  In 1959 his psychiatric problems were 
considered severe.  

In May 1989 a private physician reported that the veteran 
received treatment for physical and mental problems.  It was 
specifically indicated that the veteran had a recurrent sore 
throat and congestion of the pharyngeal wall accompanied by a 
dry cough.  The diagnoses were bullet wound, left leg; 
psychosomatic disorder; tonsillopharyngitis, chronic.  In an 
August 1989 VA neuropsychiatric examination, it was reported 
that the veteran reported experiencing episodes of 
nervousness and depression once per month despite 
medications.  The diagnosis was conversion hysteria.  The 
contemporaneous medical examination report revealed the 
veteran's continued complaints of left leg pain associated 
with the service-connected shell fragment wound of the left 
leg.  Physical findings revealed a healed scar and an old 
fracture deformity of the left tibia.  

Private clinical records dated in April 1993 report that the 
veteran received treatment for a submental mass secondary to 
squamous cell carcinoma of the base of the tongue.  The 
veteran also received treatment for conversion disorder.  He 
was described as conscious and coherent.  In May 1993 a 
radical right neck dissection was performed.  The veteran 
subsequently had chemotherapy and cobalt treatment.  In 
September 1993 the veteran was hospitalized for dysphagia 
subsequent to cobalt treatment.  Treatment for conversion 
disorder was also administered.  With respect to conversion 
disorder it was indicated that the veteran was asymptomatic.  
He was conscious, coherent, cooperative, and oriented.  

In March 1994 the veteran complained of generalized tremors, 
interrupted sleep, recurrent dizziness, and numbness of 
different body parts.  The diagnosis was conversion hysteria.  
Physical findings revealed no change in the veteran's left 
leg condition.  In October 1994, private clinical records 
reveal that the veteran received treatment for psychiatric 
problems, including screaming followed by syncopal attacks 
and general complaints of body weakness.  The diagnosis was 
conversion hysteria, metabolic encephalopathy, and mild 
anemia.  In April 1995 the veteran received treatment at a 
private hospital for head trauma secondary to a hysterical 
reaction.  

VA clinical records dated in June 1995 reveal that the 
veteran received treatment for nasopharyngeal cancer 
(squamous cell cancer), status post radical neck dissection, 
status post cobalt treatment, malnutrition secondary to 
malignancy, and psychiatric condition.  It was also mentioned 
that the veteran used a wheelchair and that he was only able 
to ambulate 10 feet.  A July 1995 social work service 
evaluation revealed that the veteran was seen lying in bed 
fairly kempt but weak in appearance.  His speech was slurred.  
The veteran's spouse reported that he had conversion attacks 
manifested by blackouts and tremors almost everyday.  The 
veteran complained of frequent dizziness and severe pain in 
his tongue area when he spoke too much.  

A VA medical examination for mental disorders was performed 
in June 1995.  It was indicated that the veteran had become 
bedridden and had to be placed in a wheelchair.  He had 
fallen down and as a result had had head trauma and was 
confined to a local hospital for a week.  It was reported 
that the veteran made incomprehensible sounds.  Objectively, 
it was reported that the veteran was chronically ill and 
emaciated.  Psychomotor retardation was evident.  He was able 
to make incomprehensible sounds but had difficulty 
pronouncing words as a result of his glossal surgery.  His 
mood was depressed and his affect was blunted.  He had poor 
eye contact.  His interaction was compromised due to his 
condition.  Toward the other aspects of his mental status, 
evaluation could not be fully appreciated.  The veteran was 
declared mentally incompetent to handle his funds.  The 
diagnosis was conversion hysteria.  It was remarked that the 
veteran was helpless and unemployable due primarily to 
carcinomatous disease that resulted in aggravation of his 
psychiatric disorder.  

In early August 1995 the veteran was admitted to a private 
facility due to generalized tonic contraction of the muscles, 
loss of appetite, and loss of sleep.  The diagnosis was 
conversion hysteria, rule out seizure disorders.  He was 
readmitted to the hospital in mid August 1995.  Medical 
records reveal that the veteran's condition was worsening.  
He was discharged home in early August 1995.  In late August 
1995 the veteran was readmitted to the facility with 
generalized tonic contractions of the muscles.  During 
treatment the veteran's condition worsened and his death 
occurred on August [redacted], 1995.  A discharge record 
reported that the final diagnosis was conversion hysteria.  
The name of the physician in charge is not legible.  Another 
discharge record dated from August [redacted]1995 reveals a 
complaint of severe panic attack.  It was indicated that the 
veteran had been readmitted to the facility due to tremors, 
panic attacks, and questionable seizures.  It was noted that 
the veteran expired due to respiratory distress secondary to 
malignancy.  The diagnoses were conversion hysteria and 
tongue cancer.  

A VA field examination was conducted beginning in January 
1996.  The purpose of the field investigation was to 
determine the actual cause of the veteran's death.  An 
initial interview with the appellant was performed in 
February 1996.  She stated that prior to the veteran's death 
he was brought to the Angeles City Medical Center on April 
28, 1995, where he was confined for three weeks due to 
conversion hysteria.  It was reported that he was brought to 
the clinic on August [redacted], 1995, for the same reason, 
and he died the next day.  

In a VA field examination report dated in June 1996 it was 
reported that attempts to contact the veteran's attending 
physicians had yielded negative results.  The secretary of 
Dr. E. was contacted and reported that the doctor was always 
out and was not available for interviews.  The interviewer 
attempted to contact Dr. G. with a negative result as well.  
It was reported that the doctor's office was always closed 
and his secretary was not available for interview.  

In June 1996 a special meeting was conducted by VA clinicians 
to determine the cause of the veteran's death.  It was 
indicated that the veteran had been admitted to a private 
medical facility on August 24, 1995, with chief complaints of 
panic attack and tonic contraction of the muscles with 
rolling eyeballs.  The admission diagnosis was conversion 
hysteria, rule out epileptic seizures.  The veteran died on 
August [redacted], 1995.  It was indicated that hospital records 
submitted by the appellant did not exactly match with VA 
outpatient records.  It was stated that while hospital 
records  revealed a final diagnosis of conversion hysteria, 
other records submitted by Dr. E. indicated that the veteran 
died of malignancy with final diagnoses of conversion 
hysteria and tongue malignancy.  

It was stated that a review of the medical records revealed 
that the doctor's order sheets were not completed, there were 
no admitting notes and that the doctor's order sheets did not 
show that the veteran had received treatment for conversion 
hysteria.  Medications ordered were primarily to sustain the 
veteran's life.  It was noted that to gather more evidence, a 
field examination had been conducted which had proven futile.  
It was opined that the medical discharge report document 
disproved the claim that respiratory failure was due to 
conversion hysteria and that conversion disorder was not 
organic in nature.  It was also stated that one of the 
attending physicians, Dr. E., had indicated that the veteran 
died of respiratory distress due to malignancy.  

In a July 1996 supplemental VA field examination it was 
reported that attempts to interview the veteran's attending 
physicians had been futile.  Both physicians were on 
emergency missions outside the hospital.  One physician was a 
neurologist and had been practicing for several years at the 
hospital and the other physician was the head of the 
department of internal medicine.  It was determined that both 
doctors appeared competent in their respective fields. 

In a medical certificate dated in August 1996, the veteran's 
attending physician, who signed the certificate of death, Dr. 
G., indicates that the veteran received treatment on 
August [redacted] and [redacted], 1995 for generalized spasms 
secondary to conversion hysteria; and cancer of the throat.  A 
certificate of death submitted and signed by the physician, 
lists cancer of the throat as a significant condition contributing to the 
veteran's death.  

A personal hearing was held at the RO in December 1996.  The 
appellant testified that the veteran's conversion hysteria 
contributed substantially or materially to cause his death.  
She stated that the day prior to his death he had severe 
hysteria.  She stated that in some ways the veteran's severe 
hysteria and his long history of cancer were etiologically 
related.  She stated because of the veteran's mental state he 
refused to take any medications for his cancer.  During his 
last hospitalization, he removed his dextrose and other 
equipment attached to his body which caused his death.  It 
was stated that she believed his conversion hysteria was 
aggravated by his cancer, hence his death should be service 
connected.  At the hearing the appellant submitted a copy of 
the veteran's death certificate.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability is considered the principal 
cause of death when such disability either singly or jointly 
with another condition, was the immediate or underlying cause 
of death or was etiologically related to the cause of death.  
To be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it causally shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312(c)(1) (1998).  

Since a well-grounded claim has been established, a 
determination of the veteran's claim must be made based on 
the merits of the case.  A decision on the merits requires 
that the Board review the entire evidentiary data of record, 
and where there is an approximate balance of positive and 
negative evidence, the benefit of the doubt is resolved in 
favor of the claimant. 38 U.S.C.A. § 5107(b).  The Board is 
required to analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet.App. 52 (1996).  

The record of medical treatment during service provides no 
support for an assertion that cancer of the throat, a 
disability that was shown at the time of the veteran's death, 
was present in service or within one year after his period of 
service.  Cancer of the throat is not shown until many years 
post-service.  See 38 U.S.C.A. §§ 1101, 1112, 1113.  

The appellant's essential argument is that the veteran's 
service connected conversion hysteria caused or was a 
substantially contributory factor in his death.  The 
originating agency has conceded that at the time of the 
veteran's death, his service connected conversion hysteria 
was 100 percent disabling.  The record is also replete with 
medical data that shows extensive treatment for conversion 
hysteria just prior to the veteran's death.  The service 
connected conversion hysteria was demonstrably disabling and 
incapacitating, including such symptoms as generalized 
spasms, hysterical attacks, loss of consciousness, and tonic 
muscle contractions.  It is also true that the clinical data 
of record also show that at the time of the veteran's death, 
cancer of the throat was also a substantial disablement for 
the veteran at his death.  The clinical data reveal that 
cancer of the throat was another factor that contributed to 
the cause of the veteran's death as reported in terminal 
hospital records and other contemporaneous medical records.  
He had been receiving treatment for cancer of the throat for 
several years prior to his death.  

Upon consideration whether a condition was a contributory 
cause of death, it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  Ventigan v. Brown, 9 Vet. 
App. 34 (1996).  The certificate of death in this case 
plainly shows conversion hysteria as an underlying cause of 
the veteran's death.  On the other hand, cancer of the throat 
is listed as another condition at death.  The clinical 
evidence concerning the veteran's conversion hysteria 
symptoms along with the certificate of death clearly 
implicate the conversion hysteria as a factor in the 
veteran's death.  This evidence supports the position that 
the veteran's conversion hysteria at least aided or lent some 
assistance to the production of the veteran's death.  There 
is some evidence to the contrary, namely a report from a 
panel of clinicians that concludes that respiratory failure, 
another condition at death, was due to cancer rather than 
conversion hysteria.  Is important to recognize that the 
medical evidence of record does not precisely point to or 
indicate the impact or contribution that the service 
connected conversion hysteria had on the veteran's death.  It 
must be acknowledged that the record does contain a measure 
of ambiguity.  For example, the record appears relatively 
silent with respect to the progression of the veteran's neck 
cancer after 1993.  The Board, however, may not substitute 
its own judgment for the medical evidence.  See Colvin v. 
Derwinski, 1 Vet.App.171 (1991).  Under the facts in this 
case, especially the undisputed evidence of conversion 
reaction symptomatology and the total rating assigned for 
this condition, it is not possible to conclude that the 
evidence preponderates against the appellant.  Therefore, 
with reasonable doubt resolved in the appellant's favor, the 
Board concludes that the service-connected conversion 
hysteria probably at least aided or lent assistance in the 
production of the veteran's death. 

ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals


 


